Citation Nr: 0605697	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  99-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gynecological 
disorder including a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, that denied service connection for a 
gynecological condition.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of 
agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.  

In July 2003, in accordance with the holding in DAV, this 
appeal was remanded to the RO for additional development.  

After the case was returned to the Board it determined the 
development was inadequate and remanded the matter a second 
time in February 2005 for additional development.  This 
matter is now returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's current gynecological disorder, to include 
a total abdominal hysterectomy and bilateral salpingo-
oophorectomy, is shown by competent medical evidence not to 
be related to service or an incident of service origin, nor 
due to aggravation of a preexisting condition.


CONCLUSION OF LAW

A gynecological disorder, to include a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy was not 
incurred in service, nor was a preexisting gynecological 
disorder aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for gynecological disorder, to include 
a total abdominal hysterectomy and bilateral salpingo-
oophorectomy was first received in May 1998.  After 
adjudicating the veteran's claim in November 1998, the RO 
provided initial notice of the provisions of the VCAA as it 
applies to this claim, in a December 2003 letter.  In this 
letter, the veteran was told of the requirements to establish 
service connection, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claim.  The duty to assist letter and the 
supplemental statement of the case issued in November 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This matter 
was remanded twice by the Board for additional development, 
to include obtaining an adequate VA examination.  The 
evidence of record includes examination reports that included 
examination of the veteran and review of the records, and the 
most recent VA examination of November 2005 specifically 
addressed questions raised by the Board in its most recent 
remand of February 2005.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.102, 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that she is entitled to service 
connection for a gynecological disorder that culminated in a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy.  

The February 1983 entrance examination revealed a normal 
genitourinary examination.  In the accompanying report of 
medical history she denied a change in menstrual pattern, but 
checked "yes" for history of having been treated for a 
female disorder.  Her pre-service surgical history was noted 
to have included a removal of her appendix.  Service medical 
records reflect several instances of treatment for menstrual 
complaints.  In June 1983 she was treated for menstrual 
cramps treated with Tylenol, that she claimed did not help.  
She had tenderness in her lower abdomen without rebounds or 
masses.  She was prescribed Motrin.  In July 1983 she was 
seen again for complaints of menstrual cramps with findings 
of mild tenderness in the abdomen.  In May 1984 she was seen 
for complaints of severe menstrual cramps in the stomach 
area.  She was been noted to have these problems and had been 
seen before for these complaints.  The assessment continued 
to be menstrual cramps.  She was seen a month later in June 
1984 for menstrual cramps.    In October 1984 she was seen 
for complaints of stomach cramps, and had not had her period 
yet.  She described symptoms of morning sickness and was 
assessed with rule out pregnancy.  In November 1984 she was 
noted to be 9 weeks gestation.   

The post-service medical records from the Naval Hospital 
dated in July 1985 reflect that the veteran's pregnancy was 
complicated by severe preeclampsia and she underwent a 
primary low transverse caesarian section delivery and lysis 
of adhesions.  The July 1985 discharge report indicates that 
she was discharged four days after delivery, and her uterus 
was noted to be firm without tenderness and the incision was 
okay.  

A July 1987 private medical record reflects that the veteran 
underwent a caesarian section (C-section) for an intrauterine 
pregnancy.  She also underwent a bilateral partial 
salpingectomy during this procedure.  She was noted to have 
had a previous C section.  

Private medical records from 1992 to 2003 include some 
treatment for gynecological complaints.  A July 1992 
treatment record revealed the veteran was treated for 
bacterial vaginosis.  She was seen for complaints of 
menstrual cramps and menometrorrhagia with plans made for a 
pelvic ultrasound.  A September 1992 pelvic ultrasound 
revealed the uterus to be normal in size and normal right 
ovary.  The left ovary was not well visualized.  In November 
1992 she was seen again for complaints of a possible 
bacterial infection and endometritis.  Chlamydia and GC were 
negative.  

A February 1995 gynecological cytology record revealed 
findings of mild inflammation and endocervical components 
were present.  A July 1995 record revealed a diagnosis of 
endometritis.  An August 1995 pelvic ultrasound revealed the 
uterus to measure 4.0 x 5.5 x 9.1 centimeters.  There was no 
endometrial thickening or focal abnormality seen.  The right 
ovary measured 2.5 centimeter and appeared normal.  The left 
ovary measured 3.9 centimeters and appeared hypoechoic, so a 
transvaginal examination was performed and revealed findings 
consistent with a simple cyst.  The impression was 3.6 
centimeter simple left ovarian cyst which developed since 
September 1992.  She underwent a laparoscopy in June 1996 for 
complaints of pelvic pain with the findings of dense pelvic 
adhesions.  She was noted to have had an appendectomy and two 
caesarian sections in the past in the operative reports.  In 
January 1997 she was seen for complaints of pelvic pain, on 
her first menses since 1996.  The assessment was pelvic pain 
secondary to pelvic adhesions.  She continued to be treated 
for ongoing pelvic/lower abdominal pain throughout 1997.  

In April 1998 she underwent an ultrasound which revealed 
findings of small uterine myomata.  The largest myoma 
measured 1.3 centimeters in diameter and involved the 
posterior uterine wall.  She was described as still having a 
lot of pain and uterine fibroids in an April 1998 treatment 
record and surgery was recommended in May 1998.  She 
underwent a total abdominal hysterectomy (TAHBSO) in June 
1998 for complaints of chronic pelvic pain, pelvic adhesions 
and adenomyosis.  The pathology report from this surgery 
reflects that the specimen consisted of a uterus and 
bilateral ovaries.  The microscopic diagnoses from this 
report were congested fibrous serosal adhesions, benign 
ectocervical squamous epithelium, moderately to severe 
chronic endocervicitis, negative myometrium and benign 
inactive endometrium.  

VA treatment records primarily reflect treatment for other 
medical problems besides her gynecological complaints.  
However they include records from between 1996 and 2000, 
which include normal pap smears over this time period.  A 
March 1996 pelvic examination revealed no significant 
findings.  The records also reflect complaints of 
pelvic/abdominal pain and abnormal menses between 1996 and 
1997.  In April 1996 she was seen for complaints that 
included abdominal cramping assessed as dysmenorrheal.  She 
was noted to have abnormal bleeding in May 1996 and was 
assessed with oligomenorrhea and was referred for an 
endometrial biopsy.  In May 1996 a sample of endometrium was 
biopsied and diagnosed as late secretory endometrium.  She 
continued having pelvic pain, particularly on the right side 
in June 1996.  In July 1997 she was noted to be status post 
tubal ligation in 1987 and had ongoing complaints of chronic 
pelvic pain and abnormal bleeding.  She was assessed with 
history of chronic pelvic pain, likely secondary to pelvic 
adhesive disease, and one and a half years of amenorrhea.  
The option of a hysterectomy was discussed if she got no 
relief from the pain clinic.  Beginning in 1999 she was also 
treated with hormone replacement therapy for complaints of 
post menopausal symptoms like hot flashes.  

An October 1999 VA examination report was done without review 
of the claims file or other medical records.  The examiner 
took the veteran's verbal history of pelvic pain and severe 
dysmenorrheal prior to service, which became worse during her 
time in service.  She reported that during active duty she 
experienced severe dysmenorrheal, and cramping, causing her 
to take off work.  She reported seeking treatment at the 
medical clinic.  She felt that her symptoms were not 
investigated thoroughly enough.  Her symptoms were said to 
worsen in 1992 and accompanied by heavy flow.  At this point 
she was having metromenorrhagia and at some point she said 
she was diagnosed with small fibroids and underwent surgery 
culminating in TOHBSO in June 1998.  This was noted to have 
been 10 years after service and was gravida II para II with 2 
children and her one child was born while she was in the 
service in 1985 and the second child born in 1987.  She gave 
a history of menarche at age 17 and always had fairly severe 
cramping with her periods.  Her last menstrual period was 
prior to her hysterectomy.  She gave a history of her periods 
becoming irregular around 1992.  She denied a history of 
sexually transmitted diseases.  She did give a history of 
urinary tract infections and bacterial vaginitis treated by 
her private physician.  Physical examination of the pelvic 
region did not include a pap smear.  The vaginal cuff was 
intact and the vagina was rugose and appeared well 
estrogenized.  There were no obvious lesion and the external 
genitalia was within normal limits.  The diagnosis was status 
post total abdominal hysterectomy for fibroid tumor of the 
uterus.  The examiner opined that her severe dysmenorrheal 
and severe pelvic pain appeared to be something that was a 
preexisting condition when she entered service.  This 
possibly worsened with increased activity required of active 
duty soldiers, but had not seemed to have caused any 
significant disability.  She was said to have two children 
with uncomplicated pregnancies.  

VA records from 2000 to 2003 include references to 
gynecological problems.  A September 2000 women's health 
record noted her problem list to include a fibroid 
tumor/ovarian cysts, status post TAHBSO in 1998 on hormone 
replacement since a month ago.   An October 2003 record 
revealed a history of hysterectomy secondary to irregular 
bleeding and pain.  

The report of an August 2005 VA examination reflects that the 
veteran was being rated for the total abdominal hysterectomy 
(TAHBSO) with bilateral salpho-oopherectomy that she had in 
1998.  She felt that she had to undergo TAHBSO secondary to 
the severe dysmenorrhea that she had during military service.  
She stated that while on active duty she had "severe 
menstrual cramps" and would be sent to the sick call area.  
She would be treated with Motrin or an anti inflammatory.  
This evidently occurred on each of her menstrual cycles.  She 
appeared to have dysmenorrhea prior to service.  She began 
menstruating  at age 16.  Prior to her hysterectomy she 
stated that she experienced dysmenorrhea with abnormal 
uterine bleeding since 1985.  She gave birth by caesarian 
section (C section) in 1985 and had a second C section with 
bilateral tubal ligation in 1987.  Since discharge, the 
veteran's symptoms included bleeding and pelvic pain.  She 
felt that her pelvic pain began to worsen in 1989.  She was 
unsure, but felt she may have endometriosis.  Pertinent to 
the present illness the veteran had an endometrial biopsy 
that was normal.  

She stated that she also had a laparoscopic lysis of 
adhesions in 1997.  She explained that her pelvis had 
multiple adhesions, however her laparoscopic surgery was done 
through a single incision.  There were no secondary ports 
used for instruments as is usual with lysis of adhesions or 
pelvic pathology according to the copy of the operative 
report done on June 27, 1996.  It was obtained and two 
incisions were made, an infraumbilical report stated that 
there were dense pelvic adhesions and the physician 
specifically noted that the veteran had two C sections and 
one appendectomy in the past, suggesting that many of the 
adhesions had come from those surgeries.  She also stated 
that the reason she had her total abdominal hysterectomy 
(TAH) was secondary to uterine fibroids.  The veteran had a 
transvaginal ultrasound in April 1998 that showed small 
uterine fibroids, the largest measuring 1.3 centimeters.  The 
entire uterus measured 4 centimeters at maximum fundal 
diameter and was 8.4 centimeters long.  Both ovaries were 
normal.  She underwent a TAHBSO in June 1998.  The 
microscopic path from this showed no evidence of 
endometriosis.  It did show congested fibroserous adhesions 
and benign ectocervical epithelium, moderately to severe 
chronic endocervicitis, a negative mild endometrium and 
benign inactive endometrium.  The uterus weighed 53 grams and 
measured 7 x 4 x 3.5 centimeters.  In 1995 there was a note 
in her record that stated that she had endometritis and was 
treated with Doxycycline 100 milligrams b.i.d. for 10 days.  

Regarding her past medical history in pertinent part, her 
surgical history were C section in 1985, C section with 
bilateral tubal ligation in 1987 and laparoscopic lysis of 
adhesions in 1997.  Her gynecological history revealed that 
all PAP smears were normal, menarche at age 16, regular 
cycles with severe dysmenorrheal since the onset of her 
cycles at age 18.  Significant is that she gave a history of 
chlamydia in 1982.  Her first C section pregnancy was 
complicated by pre eclampsia and her second C section 
pregnancy with tubal ligations was not complicated. 

Physical examination revealed a well developed female in no 
apparent distress.  Pertinent findings revealed her abdomen 
to be mildly obese with an appendectomy scare at McBurney's 
point, a midline incision and a fan and steel incision.  The 
abdomen was soft, non tender, non extended without 
hepatosplenomegaly.  Genitourinary examination revealed no 
vulvar lesions, no urethral prolapse.  On sterile speculum 
examination, the cervix was absent.  There were no lesions 
involving the vaginal side walls or vaginal cuff.  On 
bimanual examination, there were no palpable masses in the 
pelvis and there was no tenderness involving the urethra, the 
bladder, adnexa or the lower pelvis. 

The assessment and plan revealed normal post hysterectomy 
gynecological examination, pap smear done and dysmenorrhea.  
Also diagnosed were uterine fibroids.  She did have very 
small insignificant uterine fibroids.  A history of 
endometriosis could certainly account for the abnormal 
bleeding that the veteran experienced.  It was treated with 
Doxycycline, however at the time of her hysterectomy, 
pathology of the endometrial lining displayed an inactive 
endometrium.  Also diagnosed were pelvic adhesions.  She had 
multiple sources for pelvic adhesions.  She was noted to have 
had an appendectomy in 1960, which could have caused 
intraperitoneal adhesions and post surgery adhesions could 
have been secondary to her appendectomy.  She also gave a 
positive history of gonorrhea diagnosed in 1982 prior to 
entering the service.  It was well known that chlamydia could 
cause upper genital scarring leading to pelvic pain and 
pelvic adhesive disease.  Her hysterectomy which was done 
according to the veteran for irregular bleeding and pelvic 
pain and pelvic adhesive disease.  Her hysterectomy pain 
could certainly have had their sources prior to entering the 
military service.  Especially for pelvic adhesions and pelvic 
pain.  The veteran did have endometriosis according to the 
chart and was treated with an antibiotic Doxycycline.  She 
denied ever being treated with any hormonal intervention for 
her irregular bleeding, however with the past from her 
hysterectomy it appeared that her endometrial lining was 
inactive, indicating that at the time of hysterectomy, there 
was no evidence of abnormal bleeding.  

After the Board remanded this matter a second time in August 
2005 after finding the August 2005 VA examination was 
inadequate, an addendum VA examination was scheduled in 
November 2005.  The addendum stated that it was for the 
purpose of answering the remand questions.  The veteran was 
noted to be claiming that she developed a chronic 
gynecological disorder during her service that resulted in 
her TAHBSO done in 1998.  

Evidence to support that this claim was unfounded would be 
listed in chronological order.  She underwent an appendectomy 
in 1960, which is usually done to appendicitis, which was an 
inflammatory condition.  It was well known that inflammation 
could result in scar tissue or adhesions involving 
surrounding organ structures.  It was also well known that 
inflammation could result in scar tissue or adhesions 
involving surrounding organ structures.  It was also well 
known that any intra abdominal surgical procedure can also 
result in adhesions involving surrounding organs.  Menarche 
began in 1972 at age 16.  She admitted that she has had 
problems with dysmenorrhea since onset of her menses at age 
16.  This had been a problem for her throughout the time that 
she had been menstruating.  She stated that her dysmenorrhea 
worsened in 1989, which again was after her discharge from 
military service.  Her dysmenorrheal problem began in 1972 
and had become a chronic problem for her, worsening in 1989.  
In 1982, she admitted to having been diagnosed with 
Chlamydia.  It was also well documented that Chlamydia causes 
adhesions and scarring of the upper genital and other organs 
such as bowel.  This again was another source for abdominal 
pelvic adhesions, which can lead to chronic pelvic pain.  

The examiner noted that these three above described events 
occurred prior to the veteran joining the service and all 
could be the nidus for chronic symptoms of dysmenorrheal and 
pelvic pain secondary to pelvic adhesive disease.  While on 
active duty, the veteran continued to have dysmenorrheal, 
which was a pre existing condition that began at the onset of 
menses at age 16.  While on active duty she continued to have 
dysmenorrheal which was a preexisting condition that began at 
the onset of menses at age 16.  While in the service she was 
treated for this appropriately with Motrin and other non 
steroidal anti inflammatory agents, which again was adding to 
her pre existing pelvic disease.  She admitted that her 
dysmenorrheal worsened in 1989, again this was an ongoing 
condition beginning at age 16.  Adding to this was 2 C 
sections.  In 1997 she underwent a laparoscopic lysis of 
adhesions.  These adhesions were due to her appendicitis and 
appendectomy, her infection was Chlamydia and her 2 C 
sections.  She underwent an elective TAHSO in 1998 at the age 
of 42.  The surgical pathology revealed her uterus to be 
normal size with negative pathology from the endometrium.  
Her ovaries were noted to be normal and the examiner pointed 
out that normal ovaries were generally not removed before the 
age of 45, except on the request of the patient.  There was 
negative pathology of the endometrium except for adhesions.  
These adhesions were initiated prior to joining the service 
and amplified by her two C sections.  Thus it was this 
examiner's opinion that the veteran had an elective TAH BSO 
secondary to dysmenorrhea, which began prior to her military 
service, and pelvic pain secondary to pelvic adhesive disease 
was initiated prior to entering the military service and 
amplified by her two C sections, which took place after 
service.  The examiner stated that he did not believe that 
there were any events during military service between March 
1983 and April 1985 that contributed to her elective TAH BSO 
in 1998.

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for a gynecological 
disorder, including TAH BSO.  The veteran's entrance 
examination of February 1983 reflects that she checked 
"yes" to a question of whether she had ever been treated 
for a "female disorder."  She also gave a pre service 
history of abdominal surgery for appendicitis.  Thus there 
was evidence of a preexisting problem on this entrance 
examination although the physical examination itself was 
normal.  She is noted to have been treated multiple times in 
service for menstrual cramps.  Thereafter, post-service, she 
underwent two Caesarian sections in July1985 and in July1987.  
Subsequently she was repeatedly seen for complaints of pelvic 
pain believed to be secondary to pelvic adhesions as well 
findings as uterine fibroids.  Her symptoms ultimately caused 
her to undergo a TAHBSO.  

The complete history of the veteran's gynecological pathology 
was reviewed by the VA examiner in the August 2005 
examination and November 2005 addendum examination.  The 
examiner in the November 2005 examination, based on review of 
this history, noted that the veteran had problems with 
dysmenorrhea since the onset of her menses at age 16, prior 
to service.  This was said to have been a problem for as long 
as she menstruated.  The veteran was also said to have 
suffered from chlamydia in 1982, and had undergone an 
appendectomy prior to service.  Both these events were cited 
by the examiner as likely causing abdominal pelvic adhesions.  
The post-service C sections were likewise noted to have 
amplified her pelvic adhesions.  The veteran indicated her 
dysmenorrhea worsened beginning in 1989.  Thus the pelvic 
adhesions which were said to have resulted in the TAHBSO were 
described by this examiner as caused either by pre-service 
incidents, and were not aggravated until after the post-
service episodes of delivery via C section.  The examiner 
stated in no uncertain terms that she did not believe there 
were any events during service that contributed to the 
veteran's elective TAHBSO.  The Board finds that there is no 
competent medical evidence that includes such a review of the 
complete record as well as an examination of the veteran, 
that would refute the findings from this examination.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a gynecological 
disorder including TAHBSO is not warranted, and there is no 
doubt to be resolved, as the bulk of the evidence is 
unfavorable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER


Service connection for a gynecological disorder including 
TAHBSO is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


